Holistic Homes, LLC v Greenfield (2016 NY Slip Op 02619)





Holistic Homes, LLC v Greenfield


2016 NY Slip Op 02619


Decided on April 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2014-05873
 (Index No. 600684/13)

[*1]Holistic Homes, LLC, appellant, 
vAlan B. Greenfield, respondent, et al., defendant.


Alexander M. Dudelson, Brooklyn, NY, for appellant.

DECISION & ORDER
In an action to foreclose a mechanic's lien, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Palmieri, J.), entered April 25, 2014, as granted that branch of the motion of the defendant Alan B. Greenfield which was pursuant to CPLR 3211(a)(7) and CPLR 3015(e) to dismiss the complaint insofar as asserted against him and to vacate the subject mechanic's lien.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
" An unlicensed contractor may neither enforce a home improvement contract against an owner nor seek recovery in quantum meruit'" (J.M. Bldrs. & Assoc., Inc. v Lindner, 67 AD3d 738, 741, quoting Blake Elec. Contr. Co. v Paschall, 222 AD2d 264, 266; see ENKO Constr. Corp. v Aronshtein, 89 AD3d 676, 677). "Pursuant to CPLR 3015(e), a complaint that seeks to recover damages for breach of a home improvement contract or to recover in quantum meruit for home improvement services is subject to dismissal under CPLR 3211(a)(7) if it does not allege compliance with the licensing requirement" (ENKO Constr. Corp. v Aronshtein, 89 AD3d at 677; see Westchester Stone, Sand & Gravel v Marcella, 262 AD2d 403, 404).
Here, the complaint did not allege that the plaintiff was duly licensed in Nassau County at the time of the services rendered (see Nassau County Administrative Code § 21-11.2). Moreover, in opposition to the motion of the defendant Alan B. Greenfield (hereinafter the defendant), the plaintiff conceded that it did not possess the necessary license. Therefore, the plaintiff was not entitled to enforce its contract against the defendant or to recover in quantum meruit (see ENKO Constr. Corp. v Aronshtein, 89 AD3d at 677; Flax v Hommel, 40 AD3d 809, 810; cf. Ozkurt v Hyatt Realty, LLC, 117 AD3d 926, 926).
The plaintiff's remaining contention is without merit.
Accordingly, the Supreme Court properly granted that branch of the defendant's motion which was pursuant to CPLR 3211(a)(7) and CPLR 3015(e) to dismiss the complaint insofar as asserted against him and to vacate the mechanic's lien.
BALKIN, J.P., ROMAN, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court